The defendant in this case having neglected to attend before a master on a reference, under a summons served upon his solicitor, showed for cause against the usual order to attend before the master in four days, and to pay the costs of the application, that he was absent from home when the summons was served on his solicitor, and did not hear thereof until after the order to show cause why he should not be punished for his contempt was served on his solicitor. The chancellor said it was the *1075duty of the solicitor upon whom the summons was served requiring a personal attendance of his client before the master, to give notice thereof to his client; and if the client, by reason of absence, or otherwise, was unable to attend the master upon the return day of the summons, the solicitor should attend for the purpose of excusing the default of his client, and getting an adjournment for a reasonable time,to enable the defendant to attend according to the order of *tbe court. That if the solicitor neglected to attend upon the return of the summons, and excuse the default of his client, the latter must pay the costs of the proceedings of the adverse party to compel a compliance with the order requiring the defendant to attend personally before the master on the reference. Order accordingly.